[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION AND ORDER
The parties, on February 5, 1996, in open court, and while represented by counsel, stipulated to a final disposition of the issues concerning post judgment alimony. Their stipulation did not include the amount of attorney's fees to be awarded to plaintiff's attorney, Allan S. Mall, that amount was taken on the papers to be set by the court. This court received the stipulation of the parties withholding the formal entering of an order of the court based on the stipulation until the order could be completed by the inclusion of plaintiff's reasonable attorney's fees.
On March 12, 1996, defendant moved to open and set aside the stipulation he entered into on February 5, 1996. After a hearing before this court, the motion was denied.
The plaintiff's attorney has submitted a summary of his charges which he claims to be reasonable fees for his services rendered to the plaintiff, together with his individual time slips for said services.
By letter dated March 28, 1996, defendant's attorney disputes the necessity or duration of some of Attorney Mall's claims. Attorney Mall's hourly rate of $225 is not contested.
The court has examined the time slips furnished by Attorney Mall and finds that services rendered on 8/3/95, 8/9/95, 8/10/95, 12/4/95 to 12/6/95, 12/7/95, 12/8/95, 12/1/95 and 1/24/96 to 1/26/96 exceed reasonable time for a total of 13.5 hours. The reasonable fee found due Attorney Mall for his services between 5/23/95 and 2/5/96, inclusive, is $7605.
The court is not satisfied that the disbursement of $1496.25 to Attorney Gerald Goldfeder is sufficiently related to the issues before this court, and therefore disallows this disbursement. All other claimed disbursements totalling $790.35 are allowed.
The parties are ordered to comply with the provisions of their stipulation of February 5, 1996 and, in addition, the defendant is ordered to pay to Attorney Mall the total sum of $8395.35 by a payment of $3595.35 on or before May 10, 1996, and by additional payment of $400 CT Page 3187 on or before the 15th day of each month, starting June 15, 1996 until the $4800 balance is paid in full.
Stodolink, J.